NO. 12-15-00113-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

JASON ROWELL,                                             §    APPEAL FROM THE 114TH
APPELLANT

V.                                                        §    JUDICIAL DISTRICT COURT

FIRETROL PROTECTION SYSTEMS,
APPELLEE                                                  §    SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk’s fee for preparing the clerk’s record. The trial court’s
judgment was signed on April 16, 2015, and Appellant timely filed a notice of appeal. The
clerk’s record was due on May 11, 2015. On May 12, 2015, this court notified Appellant that,
according to the trial court clerk, he had not requested the clerk’s record or made arrangements
to pay for its preparation. See TEX. R. APP. P. 35.3(a)(2). Appellant was warned, pursuant to rule
of appellate procedure 42.3, that the appeal would be dismissed unless proof of full payment to
the clerk was provided on or before May 22, 2015.
         The deadline has now passed, and Appellant has neither provided proof of full payment
nor otherwise responded to this court’s notice. Accordingly, the appeal is dismissed. See TEX.
R. APP. P. 37.3(b); 42.3(c).
Opinion delivered June 3, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              JUNE 3, 2015


                                          NO. 12-15-00113-CV


                                    JASON ROWELL,
                                        Appellant
                                           V.
                             FIRETROL PROTECTION SYSTEMS,
                                        Appellee


                                 Appeal from the 114th District Court
                           of Smith County, Texas (Tr.Ct.No. 15-0581-B)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                        By per curiam opinion.
                        Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.